DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 8, 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.14.2022 and subsequent telephonic conversation on 3.29.2022.

Drawings
The amendment filed 8.3.2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in Figs. 6D, 7D and 8D, the thermally conductive adhesive in the recesses is not originally disclosed as not fully filling the recess.
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment to [0027] filed 8.3.2022 is acceptable since “330” was replaced with –300--.



Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohara et al. (of record, US 20150008574 A1).
Regarding claims 1-2 and 9-10, Gohara discloses (claim 1) an apparatus, comprising: a substrate (12+16, a substrate is a base and in the instant case the combination of 12+16 is a base and a substrate per MPEP 2111); a metal layer (24, [0050]) disposed on a surface (bottommost with 16 present) of the substrate, the metal layer (24) being directly bonded (to 16) to the surface of the substrate (Fig. 6); a recess (per 23k) formed in the metal layer (Fig. 6); and a cooling fin (22) coupled with the metal layer, a portion of the cooling fin being disposed within the recess (Fig. 6), (claim 2) wherein: the metal layer has a thickness (t2, Fig. 6); and the recess has a depth (t2-t1) in the metal layer, the depth being less than the thickness (Fig. 6), (claim 9) further comprising a thermally conductive adhesive (MPEP 2111, 2112 and/or 2114, 22a, [0039] – “For the fin base material 22a when the fins 22 are bonded to the fin base material 22a, it is possible to use a metal material, for example”) disposed in the recess (Fig. 6), the thermally conductive adhesive thermally coupling the cooling fin to the metal layer (Fig. 6 and [0039]), and, (claim 10) an apparatus, comprising: a substrate (12+16, a substrate is a base and in the instant case the combination of 12+16 is a base and a substrate per MPEP 2111); a semiconductor die (13/14) coupled with a first surface (top) of the substrate; a metal layer (24, [0050]) disposed on a second surface (bottommost with 16 present) of the substrate, the second surface being opposite the first surface (Fig. 6), the metal layer (24) being directly bonded (to 16) with the second surface of the substrate (Fig. 6); a recess (per 23k) formed in the metal layer (Fig. 6); and a cooling fin (22) coupled with the metal layer, a portion of the cooling fin being disposed within the recess (Fig. 6, MPEP 2125).

Claims 1-2, 6-7, 10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (of record, US 20150097281 A1).
Regarding claims 1-2, 6-7, 10 and 15-16, Adachi discloses (claim 1) an apparatus, comprising: a substrate (2+joining material of [0032], a substrate is a base and in the instant case the combination of 2+joining material of [0032] is a base and a substrate per MPEP 2111. Alternatively, the substrate can be interpreted as 3+4 per MPEP 2111); a metal layer (6 with the substrate as 2+joining material of [0032], or, as 5+6 with the substrate and 3+4) disposed on a surface of the substrate (Fig. 1A), the metal layer (6 or 5+6) being directly bonded to the surface of the substrate (2+joining material of [0032] or 3+4, Fig. 1A); a recess (one 13) formed in the metal layer (Fig. 1A); and a cooling fin (10) coupled with the metal layer, a portion of the cooling fin being disposed within the recess (Fig. 1A, MPEP 2125), (claim 2) wherein: the metal layer (6 or 5+6) has a (total) thickness; and the recess has a depth in the metal layer (Fig. 1A), the depth being less than the thickness (Fig. 1A, MPEP 2125), (claim 6) wherein the recess is a first recess (one 13) and the cooling fin is a first cooling fin (a corresponding 10), the apparatus further comprising: a second recess (another 13) formed in the metal layer; and a second cooling fin (another 10) coupled with the metal layer, a portion of the second cooling fin being disposed within the second recess (Figs. 1A-1B), (claim 7) wherein: the first cooling fin (one 10) is a first cooling fin pin; and the second cooling fin (another 10) is a second cooling fin pin (Figs. 1A-1B, the term “pin” does not appear to impart a structural difference over the prior art, and/or, elements 10 of the prior appear to be a pin per https://www.dictionary.com/browse/pin and/or https://www.thefreedictionary.com/pin), (claim 10) an apparatus, comprising: a substrate (2+joining material of [0032], a substrate is a base and in the instant case the combination of 2+joining material of [0032] is a base and a substrate per MPEP 2111. Alternatively, the substrate can be interpreted as 3+4 per MPEP 2111); a semiconductor die (1) coupled with a first surface (top) of the substrate; a metal layer (6 or 5+6) disposed on a second surface (bottom) of the substrate, the second surface being opposite the first surface (Fig. 1A), the metal layer (6 or 5+6) being directly bonded with the second surface of the substrate (2+joining material of [0032] or 3+4, Fig. 1A); a recess (13) formed in the metal layer; and a cooling fin (10) coupled with the metal layer, a portion of the cooling fin being disposed within the recess (Fig. 1A, MPEP 2125), (claim 15) wherein the recess is a first recess (one 13) and the cooling fin is a first cooling fin (a corresponding 10), the apparatus further comprising: a second recess (another 13) formed in the metal layer; and a second cooling fin (another 10) coupled with the metal layer, a portion of the second cooling fin being disposed within the second recess (Figs. 1A-1B), and, (claim 16) wherein: the first cooling fin (one 10) is a first cooling fin pin; and the second cooling fin (another 10) is a second cooling fin pin (Figs. 1A-1B, the term “pin” does not appear to impart a structural difference over the prior art, and/or, elements 10 of the prior appear to be a pin per https://www.dictionary.com/browse/pin and/or https://www.thefreedictionary.com/pin).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi.
Regarding claims 3-4 and 12-13, Adachi fails to disclose (claim 3) wherein the depth is seventy percent of the thickness, (claim 4) wherein: the thickness is in a range of 0.2 to 2 millimeters (mm); and the depth is in a range of 0.14 to 1.4 mm, (claim 12) wherein: the metal layer has a thickness; and the recess has a depth in the metal layer, the depth being seventy percent of the thickness, and, (claim 13) wherein the thickness is in a range of 0.2 to 2 millimeters.
It would have been obvious to one of ordinary skill in the art to ensure that (a) the depth of the recess is less than the thickness of the metal layer and that the depth is seventy percent of the thickness as claimed in claims 3 and 12 so as to ensure that the fins are secured in the recesses and prevent separation thereof without affecting the mechanical stability of the metal layer with overly deep recesses, because it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV) and/or as a matter of routine experimentation (MPEP 2144.05), and, (b) the claimed dimensions are included so as to select a metal layer thickness appropriate for heat dissipation and/or recess depths appropriate for securing the fins as claimed in claims 4 and 13 so as to ensure that the fins are secured in the recesses and prevent separation thereof without affecting the mechanical stability of the metal layer with overly deep recesses, because it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV) ) and/or as a matter of routine experimentation (MPEP 2144.05).

Claims 7, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Curtis et al. (of record, US 20060232932 A1).
Regarding claims 7 and 16, alternative rejection, Adachi fails to disclose wherein: the first cooling fin is a first cooling fin pin; and the second cooling fin is a second cooling fin pin.
Curtis discloses “Further, heatsinks can utilize a variety of embodiments to dissipate heat, such as slots, holes, fins, rods, pins, etc.” ([0025]).
It would have been obvious to one of ordinary skill in the art to replace the fins of Adachi and use rods/pins as disclosed by Curtis and arrive at claimed invention because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV), and/or so as to employ a suitable shape for heat dissipation since the use of rods/pins was within the level of one of ordinary skill in the art and would have yielded predictable results.
Regarding claims 9 and 11, Adachi fails to disclose further comprising a thermally conductive adhesive disposed in the recess, the thermally conductive adhesive thermally coupling the cooling fin to the metal layer, (the thermally conductive adhesive including at least one of solder, epoxy, or sinter).
Curtis discloses further comprising a thermally conductive adhesive (730, “ other thermally enhancing material, such as indium) disposed in the recess (720), the thermally conductive adhesive thermally coupling (broad term, thermally and/or physically) the cooling fin (714) to the metal layer (712, [0014]), (the thermally conductive adhesive including at least one of solder (“indium”), epoxy, or sinter).
It would have been obvious to one of ordinary skill in the art to include the thermally conductive adhesive of Curtis in the apparatus of Adachi and arrive at the claim invention so as to enhance the thermal conductivity of a joint structure between grooves and fins as disclose by Curtis ([0018]).

Response to Arguments
Applicant's arguments filed 8.3.2022 have been fully considered but they are not persuasive.
The applicant alleges (p. 8) that [0031], [0036] and [0041] provide support for showing 640 in Fig. 6D, 740 in Fig. 7D and 840 in Fig. 8D without being flush with the corresponding recesses. This is not persuasive because (i) for example, [0031] discloses “It is noted that, in this implementation, the thermally conductive adhesive 640 is disposed in the recesses 620 and omitted on other portions of the metal layer 616. As noted above, such approaches can reduce an amount of the thermally conductive adhesive 640 used (e.g., by approximately fifty percent), as compared to implementations where thermally conductive adhesive is applied across all (or most) of a metal layer without the recesses 620” wherein no explicit support is found for adhesive 640 not being flushed with recesses 620, and, (ii) the originally submitted Fig. 6D depicts 640 fully within 620. Hence, it does not appear the applicant has support for the arrangement shown; similar arguments apply for the rest of the figures. 
 The applicant alleges (p. 8-9) that the prior art of record fails to disclose or suggest the claimed metal layer being directly bonded to the substrate of the surface as claimed in claims 1 and 10. While the examiner initially indicated that said feature did not appear to be disclosed in the prior art during the interview held on 7.29.2022, after further search and consideration as stated in the interview summary, the examiner notes that the prior art of record discloses the claimed invention as addressed above. 
Namely, Gohara discloses a substrate (12+16, a substrate is a base and in the instant case the combination of 12+16 is a base and a substrate per MPEP 2111), a metal layer (24, [0050]) disposed on a surface (bottommost with 16 present) of the substrate, and, the metal layer (24) being directly bonded (to 16) to the surface of the substrate (Fig. 6) as claimed in claim 1, and, discloses a substrate (12+16, a substrate is a base and in the instant case the combination of 12+16 is a base and a substrate per MPEP 2111), a semiconductor die (13/14) coupled with a first surface (top) of the substrate, a metal layer (24, [0050]) disposed on a second surface (bottommost with 16 present) of the substrate, the second surface being opposite the first surface (Fig. 6), and, the metal layer (24) being directly bonded (to 16) with the second surface of the substrate (Fig. 6) as claimed in claim 10.
Similarly, Adachi discloses  a substrate (2+joining material of [0032], a substrate is a base and in the instant case the combination of 2+joining material of [0032] is a base and a substrate per MPEP 2111. Alternatively, the substrate can be interpreted as 3+4 per MPEP 2111, a metal layer (6 with the substrate as 2+joining material of [0032], or, as 5+6 with the substrate and 3+4) disposed on a surface of the substrate (Fig. 1A), and, the metal layer (6 or 5+6) being directly bonded to the surface of the substrate (2+joining material of [0032] or 3+4, Fig. 1A) as claimed in claim 1, and, discloses a substrate (2+joining material of [0032], a substrate is a base and in the instant case the combination of 2+joining material of [0032] is a base and a substrate per MPEP 2111. Alternatively, the substrate can be interpreted as 3+4 per MPEP 2111), a semiconductor die (1) coupled with a first surface (top) of the substrate, a metal layer (6 or 5+6) disposed on a second surface (bottom) of the substrate, the second surface being opposite the first surface (Fig. 1A), and, the metal layer (6 or 5+6) being directly bonded with the second surface of the substrate (2+joining material of [0032] or 3+4, Fig. 1A) as claimed in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894